
	
		II
		Calendar No. 607
		111th CONGRESS
		2d Session
		S. 3452
		[Report No. 111–321]
		IN THE SENATE OF THE UNITED STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Bingaman (for
			 himself and Mr. Udall of New Mexico)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To designate the Valles Caldera National Preserve as a
		  unit of the National Park System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Valles Caldera National Preserve
			 Management Act.
		2.DefinitionsIn this Act:
			(1)Eligible
			 employeeThe term eligible employee means a person
			 that, on the date of enactment of this Act, was a full-time or part-time annual
			 employee of the Trust.
			(2)FundThe
			 term Fund means the Valles Caldera Fund established by section
			 106(h)(2) of the Valles Caldera Preservation Act (16 U.S.C.
			 698v–4(h)(2)).
			(3)PreserveThe
			 term Preserve means the Valles Caldera National Preserve in the
			 State.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of New Mexico.
			(6)TrustThe
			 term Trust means the Valles Caldera Trust established by section
			 106(a) of the Valles Caldera Preservation Act (16 U.S.C. 698v–4(a)).
			3.Valles caldera
			 national preserve
			(a)Designation as
			 Unit of the National Park SystemTo protect and preserve the
			 fish, wildlife, watershed, natural, scientific, scenic, geologic, historic,
			 cultural, archeological, and recreational values of the area, the Valles
			 Caldera National Preserve is designated as a unit of the National Park
			 System.
			(b)Management
				(1)Applicable
			 lawThe Secretary shall administer the Preserve in accordance
			 with—
					(A)this Act;
			 and
					(B)the laws generally
			 applicable to units of the National Park System, including—
						(i)the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.); and
						(ii)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
						(2)Interim
			 management
					(A)In
			 generalBeginning on the date of enactment of this Act, the
			 Secretary shall have sole management responsibility for the Preserve.
					(B)Memorandum of
			 agreementNot later than 30 days after the date of enactment of
			 this Act, the Secretary and the Trust shall enter into a memorandum of
			 agreement to facilitate the orderly transfer to the Secretary of the
			 administration of the Preserve.
					(C)Existing
			 management plansNotwithstanding the repeal made by section 5(a),
			 until the date on which the Secretary completes a management plan for the
			 Preserve in accordance with paragraph (4), the Secretary may administer the
			 Preserve in accordance with any management activities or plans adopted by the
			 Trust under the Valles Caldera Preservation Act (16 U.S.C. 698v et seq.), to
			 the extent the activities or plans are consistent with paragraph (1).
					(3)Management
			 coordinationTo the maximum extent practicable, the Secretary
			 shall coordinate the management and operations of the Preserve with the
			 Bandelier National Monument.
				(4)Management
			 plan
					(A)In
			 generalNot later than 3 fiscal years after the date on which
			 funds are made available to implement this subsection, the Secretary shall
			 prepare a management plan for the Preserve.
					(B)Applicable
			 lawThe management plan shall be prepared in accordance
			 with—
						(i)section 12(b) of
			 Public Law 91–383 (commonly known as the National Park Service General
			 Authorities Act) (16 U.S.C. 1a–7(b)); and
						(ii)any other
			 applicable laws.
						(C)ConsultationThe
			 management plan shall be prepared in consultation with—
						(i)State and local
			 governments;
						(ii)Indian tribes and
			 pueblos, including the Pueblos of Jemez, Santa Clara, and San Ildefonso;
			 and
						(iii)the
			 public.
						(c)Acquisition of
			 land
				(1)in
			 generalThe Secretary may acquire land and interests in land
			 within the boundaries of the Preserve by—
					(A)purchase with
			 donated or appropriated funds;
					(B)donation;
			 or
					(C)transfer from
			 another Federal agency.
					(2)Administration
			 of acquired landOn acquisition of any land or interests in land
			 under paragraph (1), the acquired land or interests in land shall be
			 administered as part of the Preserve.
				(d)Science and
			 education program
				(1)In
			 generalThe Secretary shall—
					(A)until the date on
			 which a management plan is completed in accordance with subsection (b)(4),
			 carry out the science and education program for the Preserve established by the
			 Trust; and
					(B)establish a
			 science and education program for the Preserve that—
						(i)shall be carried
			 out by the Secretary beginning on the date on which a management plan is
			 completed in accordance with subsection (b)(3);
						(ii)allows for
			 research and interpretation of the nationally significant geologic and other
			 scientific features of the Preserve; and
						(iii)provides for
			 improved methods of ecological restoration and science-based adaptive
			 management of the Preserve.
						(2)Science and
			 education centerThe Secretary may establish a science and
			 education center outside the boundaries of the Preserve to promote research and
			 education of the natural and cultural resources of the Preserve.
				(e)GrazingThe
			 Secretary may allow the grazing of livestock within the Preserve to continue,
			 consistent with this Act—
				(1)in areas of the
			 Preserve in which grazing was permitted during the grazing season preceding the
			 date of enactment of this Act; and
				(2)to the extent the
			 use furthers scientific research or interpretation of the ranching history of
			 the Preserve.
				(f)Fish and
			 wildlife
				(1)In
			 generalThe Secretary shall permit hunting and fishing on land
			 and waters within the Preserve in accordance with applicable Federal and State
			 laws, except that the Secretary may, in consultation with the New Mexico
			 Department of Game and Fish, designate zones in which, and establish periods
			 during which, no hunting or fishing shall be permitted for reasons of public
			 safety, administration, the protection of wildlife and wildlife habitats, or
			 public use and enjoyment.
				(2)State
			 authorityNothing in this Act affects the responsibilities of the
			 State with respect to fish and wildlife in the State.
				(g)WithdrawalSubject
			 to valid existing rights, all land and interests in land within the boundaries
			 of the Preserve are withdrawn from—
				(1)entry, disposal,
			 or appropriation under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing laws, geothermal leasing laws, and mineral materials
			 laws.
				(h)Volcanic domes
			 and other Peaks
				(1)In
			 generalFor the purposes of
			 preserving the natural, cultural, religious, and historic resources of the
			 volcanic domes and other peaks in the Preserve described in paragraph (2) and
			 except as provided in paragraph (3), within the area of the domes and peaks
			 above 9,250 feet in elevation—
					(A)no roads or
			 facilities shall be constructed; and
					(B)no motorized
			 access shall be allowed.
					(2)Description of
			 volcanic domesThe volcanic domes and other peaks referred to in
			 paragraph (1) are—
					(A)Redondo
			 Peak;
					(B)Redondito;
					(C)South
			 Mountain;
					(D)San Antonio
			 Mountain;
					(E)Cerro Seco;
					(F)Cerro San
			 Luis;
					(G)Cerros Santa
			 Rosa;
					(H)Cerros del
			 Abrigo;
					(I)Cerro del
			 Medio;
					(J)Rabbit
			 Mountain;
					(K)Cerro
			 Grande;
					(L)Cerro
			 Toledo;
					(M)Sierra de los
			 Valles; and
					(N)Cerros de los
			 Posos.
					(3)ExceptionParagraph
			 (1) shall not apply in cases in which the construction or motorized access is
			 necessary for administrative purposes (including measures required in
			 emergencies to protect the health and safety of persons in the area).
				(i)Traditional
			 cultural and religious sites
				(1)In
			 generalThe Secretary, in consultation with Indian tribes and
			 pueblos, shall—
					(A)ensure the
			 protection of traditional cultural and religious sites in the Preserve;
			 and
					(B)provide access to
			 the sites described in subparagraph (A) by members of Indian tribes or pueblos
			 for traditional cultural and customary uses, in accordance with Public Law
			 95–341 (commonly known as the American Indian Religious Freedom
			 Act) (42 U.S.C. 1996).
					(j)Temporary
			 closuresIn accordance with Public Law 95–341 (commonly known as
			 the American Indian Religious Freedom Act) (42 U.S.C. 1996), the
			 Secretary, on request of an Indian tribe or pueblo, may temporarily close to
			 general public use 1 or more specific areas of the Preserve to protect
			 traditional cultural and customary uses in the area by members of the Indian
			 tribe or pueblo.
			(k)Caldera rim
			 trail
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary and the Secretary of Agriculture, in consultation with
			 Indian tribes, pueblos, and the public, shall study the feasibility of
			 establishing a hiking trail along the rim of the Valles Caldera on—
					(A)land within the
			 Preserve; and
					(B)National Forest
			 System land that is adjacent to the Preserve.
					(2)Santa clara
			 puebloOn request of Santa Clara Pueblo, the Secretary and the
			 Secretary of Agriculture shall seek to enter into an agreement with the Santa
			 Clara Pueblo with respect to the Caldera Rim Trail that provides for the
			 protection of the privacy of the Pueblo with respect to, and the continuity of,
			 traditional cultural and religious activities on the Santa Clara Indian
			 Reservation.
				(3)Prohibition on
			 motorized accessThe Secretary shall maintain prohibitions on the
			 use of motorized or mechanized travel on Preserve land located adjacent to the
			 Santa Clara Indian Reservation, to the extent the prohibition was in effect on
			 the date of enactment of this Act.
				4.Transfer of
			 administrative jurisdiction
			(a)In
			 generalAdministrative jurisdiction over the Preserve is
			 transferred from the Secretary of Agriculture and the Trust to the Secretary,
			 to be administered as a unit of the National Park System, in accordance with
			 section 3.
			(b)Exclusion from
			 santa fe national forestThe boundaries of the Santa Fe National
			 Forest are modified to exclude the Preserve.
			(c)Valles caldera
			 trust
				(1)TerminationThe
			 Trust shall terminate 180 days after the date of enactment of this Act unless
			 the Secretary determines that the termination date should be extended to
			 facilitate the transitional management of the Preserve.
				(2)Assets and
			 liabilities
					(A)AssetsOn
			 termination of the Trust, all assets of the Trust shall be transferred to the
			 Secretary.
					(B)Liabilities
						(i)In
			 generalOn termination of the Trust, the Secretary shall assume
			 all liabilities of the Trust.
						(ii)New
			 liabilities
							(I)BudgetNot
			 later than 30 days after the date of enactment of this Act, the Secretary and
			 the Trust shall prepare a budget for the interim management of the
			 Preserve.
							(II)Written
			 concurrence requiredThe Trust shall not incur any new
			 liabilities not authorized in the budget prepared under subclause (I) without
			 the written concurrence of the Secretary.
							(3)Personnel
					(A)HiringThe
			 Secretary and the Secretary of Agriculture may hire employees of the Trust on a
			 noncompetitive basis for comparable positions at the Preserve or other units of
			 the National Park System or National Forest System in the State.
					(B)SalaryAny
			 employees hired from the Trust under subparagraph (A) shall be subject to the
			 provisions of chapter 51, and subchapter III of chapter 53, title 5, United
			 States Code, relating to classification and General Schedule pay rates.
					(C)Interim
			 retention of eligible employeesFor a period of not less than 180
			 days beginning on the date of enactment of this Act, all eligible employees of
			 the Trust shall be—
						(i)retained in the
			 employment of the Trust;
						(ii)considered to be
			 placed on detail to the Secretary; and
						(iii)subject to the
			 direction of the Secretary.
						(D)Termination for
			 causeNothing in this paragraph precludes the termination of
			 employment of an eligible employee for cause during the period described in
			 subparagraph (C).
					(4)RecordsThe
			 Secretary shall have access to all records of the Trust pertaining to the
			 management of the Preserve.
				(5)Valles caldera
			 fund
					(A)In
			 generalEffective on the date of enactment of this Act, the
			 Secretary shall assume the powers of the Trust over the Fund.
					(B)Availability and
			 useAny amounts in the Fund as of the date of enactment of this
			 Act shall be available to the Secretary for use, without further appropriation,
			 for the management of the Preserve.
					5.Repeal of valles
			 caldera preservation act
			(a)RepealOn the termination of the Trust, the Valles
			 Caldera Preservation Act (16 U.S.C. 698v et seq.) is repealed.
			(b)Effect on
			 fundNotwithstanding the
			 repeal made by subsection (a), the Fund shall not be terminated until all
			 amounts in the Fund have been expended by the Secretary.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Valles Caldera National Preserve
			 Management Act.
		2.DefinitionsIn this Act:
			(1)Eligible
			 employeeThe term eligible employee means a person
			 who was a full-time or part-time employee of the Trust during the 180-day
			 period immediately preceding the date of enactment of this Act.
			(2)FundThe
			 term Fund means the Valles Caldera Fund established by section
			 106(h)(2) of the Valles Caldera Preservation Act (16 U.S.C.
			 698v–4(h)(2)).
			(3)PreserveThe
			 term Preserve means the Valles Caldera National Preserve in the
			 State.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of New Mexico.
			(6)TrustThe
			 term Trust means the Valles Caldera Trust established by section
			 106(a) of the Valles Caldera Preservation Act (16 U.S.C. 698v–4(a)).
			3.Valles caldera national
			 preserve
			(a)Designation as Unit of
			 the National Park SystemTo protect, preserve, and restore the
			 fish, wildlife, watershed, natural, scientific, scenic, geologic, historic,
			 cultural, archaeological, and recreational values of the area, the Valles
			 Caldera National Preserve is designated as a unit of the National Park
			 System.
			(b)Management
				(1)Applicable
			 lawThe Secretary shall administer the Preserve in accordance
			 with—
					(A)this Act; and
					(B)the laws generally
			 applicable to units of the National Park System, including—
						(i)the National Park Service
			 Organic Act (16 U.S.C. 1 et seq.); and
						(ii)the Act of August 21,
			 1935 (16 U.S.C. 461 et seq.).
						(2)Management
			 coordinationThe Secretary may coordinate the management and
			 operations of the Preserve with the Bandelier National Monument.
				(3)Management
			 plan
					(A)In
			 generalNot later than 3 fiscal years after the date on which
			 funds are made available to implement this subsection, the Secretary shall
			 prepare a management plan for the Preserve.
					(B)Applicable
			 lawThe management plan shall be prepared in accordance
			 with—
						(i)section 12(b) of Public
			 Law 91–383 (commonly known as the National Park Service General
			 Authorities Act) (16 U.S.C. 1a–7(b)); and
						(ii)any other applicable
			 laws.
						(C)ConsultationThe
			 management plan shall be prepared in consultation with—
						(i)the Secretary of
			 Agriculture;
						(ii)State and local
			 governments;
						(iii)Indian tribes and
			 pueblos, including the Pueblos of Jemez, Santa Clara, and San Ildefonso;
			 and
						(iv)the public.
						(c)Acquisition of
			 land
				(1)in
			 generalThe Secretary may acquire land and interests in land
			 within the boundaries of the Preserve by—
					(A)purchase with donated or
			 appropriated funds;
					(B)donation; or
					(C)transfer from another
			 Federal agency.
					(2)Administration of
			 acquired landOn acquisition of any land or interests in land
			 under paragraph (1), the acquired land or interests in land shall be
			 administered as part of the Preserve.
				(d)Science and education
			 program
				(1)In
			 generalThe Secretary shall—
					(A)until the date on which a
			 management plan is completed in accordance with subsection (b)(3), carry out
			 the science and education program for the Preserve established by the Trust;
			 and
					(B)beginning on the date on
			 which a management plan is completed in accordance with subsection (b)(3),
			 establish a science and education program for the Preserve that—
						(i)allows for research and
			 interpretation of the natural, historic, cultural, geologic and other
			 scientific features of the Preserve;
						(ii)provides for improved
			 methods of ecological restoration and science-based adaptive management of the
			 Preserve; and
						(iii)promotes outdoor
			 educational experiences in the Preserve.
						(2)Science and education
			 centerAs part of the program established under paragraph (1)(B),
			 the Secretary may establish a science and education center outside the
			 boundaries of the Preserve.
				(e)GrazingThe
			 Secretary may allow the grazing of livestock within the Preserve to
			 continue—
				(1)consistent with this Act;
			 and
				(2)to the extent the use
			 furthers scientific research or interpretation of the ranching history of the
			 Preserve.
				(f)Fish and
			 wildlifeNothing in this Act affects the responsibilities of the
			 State with respect to fish and wildlife in the State, except that the
			 Secretary, in consultation with the New Mexico Department of Game and
			 Fish—
				(1)shall permit hunting and
			 fishing on land and water within the Preserve in accordance with applicable
			 Federal and State laws; and
				(2)may designate zones in
			 which, and establish periods during which, no hunting or fishing shall be
			 permitted for reasons of public safety, administration, the protection of
			 wildlife and wildlife habitats, or public use and enjoyment.
				(g)Ecological
			 Restoration
				(1)In
			 generalThe Secretary shall undertake activities to improve the
			 health of forest, grassland, and riparian areas within the Preserve, including
			 any activities carried out in accordance with title IV of the Omnibus Public
			 Land Management Act of 2009 (16 U.S.C. 7301 et seq.).
				(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with adjacent pueblos to coordinate activities carried out under paragraph (1)
			 on the Preserve and adjacent pueblo land.
				(h)WithdrawalSubject to valid existing rights, all land
			 and interests in land within the boundaries of the Preserve are withdrawn
			 from—
				(1)entry, disposal, or
			 appropriation under the public land laws;
				(2)location, entry, and
			 patent under the mining laws; and
				(3)operation of the mineral
			 leasing laws, geothermal leasing laws, and mineral materials laws.
				(i)Volcanic domes and
			 other Peaks
				(1)In
			 generalExcept as provided in
			 paragraph (3), for the purposes of preserving the natural, cultural, religious,
			 archaeological, and historic resources of the volcanic domes and other peaks in
			 the Preserve described in paragraph (2) within the area of the domes and peaks
			 above 9,600 feet in elevation or 250 feet below the top of the dome, whichever
			 is lower—
					(A)no roads or buildings shall be constructed;
			 and
					(B)no motorized access shall be
			 allowed.
					(2)Description of volcanic
			 domesThe volcanic domes and other peaks referred to in paragraph
			 (1) are—
					(A)Redondo Peak;
					(B)Redondito;
					(C)South Mountain;
					(D)San Antonio
			 Mountain;
					(E)Cerro Seco;
					(F)Cerro San Luis;
					(G)Cerros Santa Rosa;
					(H)Cerros del Abrigo;
					(I)Cerro del Medio;
					(J)Rabbit Mountain;
					(K)Cerro Grande;
					(L)Cerro Toledo;
					(M)Indian Point;
					(N)Sierra de los Valles;
			 and
					(O)Cerros de los
			 Posos.
					(3)ExceptionParagraph
			 (1) shall not apply in cases in which construction or motorized access is
			 necessary for administrative purposes (including ecological restoration
			 activities or measures required in emergencies to protect the health and safety
			 of persons in the area).
				(j)Traditional cultural
			 and religious sites
				(1)In
			 generalThe Secretary, in consultation with Indian tribes and
			 pueblos, shall ensure the protection of traditional cultural and religious
			 sites in the Preserve.
				(2)AccessThe
			 Secretary, in accordance with Public Law 95–341 (commonly known as the
			 American Indian Religious Freedom Act) (42 U.S.C. 1996)—
					(A)shall provide access to
			 the sites described in paragraph (1) by members of Indian tribes or pueblos for
			 traditional cultural and customary uses; and
					(B)may, on request of an
			 Indian tribe or pueblo, temporarily close to general public use 1 or more
			 specific areas of the Preserve to protect traditional cultural and customary
			 uses in the area by members of the Indian tribe or pueblo.
					(3)Prohibition on
			 motorized accessThe Secretary shall maintain prohibitions on the
			 use of motorized or mechanized travel on Preserve land located adjacent to the
			 Santa Clara Indian Reservation, to the extent the prohibition was in effect on
			 the date of enactment of this Act.
				(k)Caldera rim
			 trail
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of Agriculture,
			 affected Indian tribes and pueblos, and the public, shall study the feasibility
			 of establishing a hiking trail along the rim of the Valles Caldera on—
					(A)land within the Preserve;
			 and
					(B)National Forest System
			 land that is adjacent to the Preserve.
					(2)AgreementsOn
			 the request of an affected Indian tribe or pueblo, the Secretary and the
			 Secretary of Agriculture shall seek to enter into an agreement with the Indian
			 tribe or pueblo with respect to the Caldera Rim Trail that provides for the
			 protection of—
					(A)cultural and religious
			 sites in the vicinity of the trail; and
					(B)the privacy of adjacent
			 pueblo land.
					(l)Valid Existing
			 RightsNothing in this Act affects valid existing rights.
			4.Transfer of
			 administrative jurisdiction
			(a)In
			 generalAdministrative jurisdiction over the Preserve is
			 transferred from the Secretary of Agriculture and the Trust to the Secretary,
			 to be administered as a unit of the National Park System, in accordance with
			 section 3.
			(b)Exclusion from santa fe
			 national forestThe boundaries of the Santa Fe National Forest
			 are modified to exclude the Preserve.
			(c)Interim
			 management
				(1)Memorandum of
			 agreementNot later than 90 days after the date of enactment of
			 this Act, the Secretary and the Trust shall enter into a memorandum of
			 agreement to facilitate the orderly transfer to the Secretary of the
			 administration of the Preserve.
				(2)Existing management
			 plansNotwithstanding the repeal made by section 5(a), until the
			 date on which the Secretary completes a management plan for the Preserve in
			 accordance with section 3(b)(3), the Secretary may administer the Preserve in
			 accordance with any management activities or plans adopted by the Trust under
			 the Valles Caldera Preservation Act (16 U.S.C. 698v et seq.), to the extent the
			 activities or plans are consistent with section 3(b)(1).
				(3)Public
			 useThe Preserve shall remain open to public use during the
			 interim management period, subject to such terms and conditions as the
			 Secretary determines to be appropriate.
				(d)Valles caldera
			 trust
				(1)TerminationThe
			 Trust shall terminate 180 days after the date of enactment of this Act unless
			 the Secretary determines that the termination date should be extended to
			 facilitate the transitional management of the Preserve.
				(2)Assets and
			 liabilities
					(A)AssetsOn
			 termination of the Trust—
						(i)all assets of the Trust
			 shall be transferred to the Secretary; and
						(ii)any amounts appropriated
			 for the Trust shall remain available to the Secretary for the administration of
			 the Preserve.
						(B)Assumption of
			 obligations
						(i)In
			 generalOn termination of the Trust, the Secretary shall assume
			 all contracts, obligations, and other liabilities of the Trust.
						(ii)New
			 liabilities
							(I)BudgetNot
			 later than 90 days after the date of enactment of this Act, the Secretary and
			 the Trust shall prepare a budget for the interim management of the
			 Preserve.
							(II)Written concurrence
			 requiredThe Trust shall not incur any new liabilities not
			 authorized in the budget prepared under subclause (I) without the written
			 concurrence of the Secretary.
							(3)Personnel
					(A)HiringThe
			 Secretary and the Secretary of Agriculture may hire employees of the Trust on a
			 noncompetitive basis for comparable positions at the Preserve or other areas or
			 offices under the jurisdiction of the Secretary or the Secretary of
			 Agriculture.
					(B)SalaryAny
			 employees hired from the Trust under subparagraph (A) shall be subject to the
			 provisions of chapter 51, and subchapter III of chapter 53, title 5, United
			 States Code, relating to classification and General Schedule pay rates.
					(C)Interim retention of
			 eligible employeesFor a period of not less than 180 days
			 beginning on the date of enactment of this Act, all eligible employees of the
			 Trust shall be—
						(i)retained in the
			 employment of the Trust;
						(ii)considered to be placed
			 on detail to the Secretary; and
						(iii)subject to the
			 direction of the Secretary.
						(D)Termination for
			 causeNothing in this paragraph precludes the termination of
			 employment of an eligible employee for cause during the period described in
			 subparagraph (C).
					(4)RecordsThe
			 Secretary shall have access to all records of the Trust pertaining to the
			 management of the Preserve.
				(5)Valles caldera
			 fund
					(A)In
			 generalEffective on the date of enactment of this Act, the
			 Secretary shall assume the powers of the Trust over the Fund.
					(B)Availability and
			 useAny amounts in the Fund as of the date of enactment of this
			 Act shall be available to the Secretary for use, without further appropriation,
			 for the management of the Preserve.
					5.Repeal of valles caldera
			 preservation act
			(a)RepealOn the termination of the Trust, the Valles
			 Caldera Preservation Act (16 U.S.C. 698v et seq.) is repealed.
			(b)Effect of
			 repealNotwithstanding the repeal made by subsection (a)—
				(1)the authority of the
			 Secretary of Agriculture to acquire mineral interests under section 104(e) of
			 the Valles Caldera Preservation Act (16 U.S.C. 698v–2(e)) is transferred to the
			 Secretary and any proceeding for the condemnation of, or payment of
			 compensation for, an outstanding mineral interest pursuant to the transferred
			 authority shall continue;
				(2)the provisions in section
			 104(g) of the Valles Caldera Preservation Act (16 U.S.C. 698v–2(g)) relating to
			 the Pueblo of Santa Clara shall remain in effect; and
				(3)the Fund shall not be
			 terminated until all amounts in the Fund have been expended by the
			 Secretary.
				(c)BoundariesThe
			 repeal of the Valles Caldera Preservation Act (16 U.S.C. 698v et seq.) shall
			 not affect the boundaries as of the date of enactment of this Act (including
			 maps and legal descriptions) of—
				(1)the Preserve;
				(2)the Santa Fe National
			 Forest (other than the modification made by section 4(b));
				(3)Bandelier National
			 Monument; and
				(4)any land conveyed to the
			 Pueblo of Santa Clara.
				6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		September 27, 2010
		Reported with an amendment
	
